Case 1:20-cv-00058-SPW Document 9 Filed 09/08/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT SEP 08 2020
FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION District Of Montana
METROPOLITAN PROPERTY AND
CASUALTY INSURANCE CV 20-58-BLG-SPW
COMPANY,
Plaintiff, ORDER
VS.
DEANNA EGGUM,
Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the preliminary pretrial conference
presently set for Friday, September 18, 2020 at 9:30 a.m. is VACATED and
RESET for Friday, September 18, 2020 at 1:30 p.m., changing the time of the
pretrial conference only.

The conference will be conducted in accordance with Fed. R. Civ. P. 16 and
26(f) and Local Rules 16.1, 16.2, and 26.1. Counsel shall appear telephonically by
following these steps:

Dial: 1-877-336-1828
Enter access code: 5803070#

Press: #
Speak your name at the tone

|

COw>
Case 1:20-cv-00058-SPW Document 9 Filed 09/08/20 Page 2 of 2

If a party cannot attend the conference at the time set, application for an extension
must be made by motion. This motion must state whether the opposing party or
parties object(s). The motion must be accompanied with a proposed date that
works for all parties.

All other deadlines outlined in the Court’s Order of June 26, 2020 (Doc. 6)
shall remain in effect.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this ey of September, 2020.

(Ge oe

SUSAN P. WATTERS
United States District Judge

to
